DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over White; Karen (US 20140018766 A1).
Regarding claim 1, White discloses a device for minimizing obstruction in a medical device (¶ [0005], apparatus for mobilization of entrained gas bubbles in a fluid circuit);
in the form of a flexible tube for draining fluids from a patient (¶ [0013], [0042], the elongated fluid circuit element can comprise … a patient infusion tube and an extracorporeal body fluids management tube), comprising: 
a housing defining a channel configured to receive and secure a section of the flexible tube (¶ [0029], FIG. 2 a first embodiment 40 … the vibrational energy transfer effectors 60 can have a concave portion 64 or other suitable structure for engaging the fluid circuit element; ¶ [0031], FIG. 4 a third embodiment 110 … cylinder shaped metal beads or rollers are deployed as the transfer effectors 118 along a shaft; ¶ [0037], FIG. 7 a sixth embodiment of the apparatus 250 … vibrational energy transfer effectors 258 can be provided in the form of a spherical elements or balls in a raceway 260);

components supported in the housing and comprising a motor (¶ [0029], the vibration generator 56 can be a rotary vibrational motor; ¶ [0044], vibrational motors of rotary design typically rotate an offset weight on a shaft between 7500 to 12000 rpm);
wherein the components are configured to be operated to impart motion to the housing and the attached flexible tube (¶ [0044], vibrational motors of rotary design … create vibrational oscillations between 100 and 500 Hertz);
the motion being configured to produce oscillatory motion of a frequency sufficient to induce movement in a fluid boundary layer adjacent an inner wall of the flexible tube (¶ [0046], entrained air and air bubbles adhered by surface tension to surfaces are energized to release and mobilize in the fluid circuit; ¶ [0049], the vibration motors and impact hammer mechanisms transmit disruptive force … to air bubbles … are disruptively agitated from stiction or surface tension adhesion on tubing or connector surfaces). 
White teaches the invention substantially as claimed by Applicant but is silent whether the motion concentrates shear stresses in a fluid boundary layer and whether a device center of mass lies along or near the longitudinal axis of the channel. Regarding the concentration of shear stresses, White calls for generating motion that dislodges bubbles and a fluid layer inside a tube (¶ [0046], entrained air and air bubbles … release and mobilize in the fluid circuit; ¶ [0049], air bubbles … are disruptively agitated from stiction or surface tension adhesion on tubing or connector surfaces). White also calls for optimizing the amplitude and frequency of vibrations based on the type of fluid held by the device (¶ [0043], vibrational oscillations of between 60-300 cycles per minute ¶ [0044], the low frequency impact cycles … fluid or blood line circuit components). 
Regarding a device center of mass that lies along or near the longitudinal axis of the channel, White depicts several embodiments which all include components centered approximately around a channel for a medical device (Figs. 2-8). These devices include a motor (¶ [0029], rotary vibrational motor) and batteries (¶ [0029], batteries 90) which are centered approximately around a pair of vibrational energy transfer effectors. The motor, batteries and vibrational energy transfer effectors are the densest components in the system, since they comprise metals (¶ [0031], cylinder shaped metal beads or rollers are deployed as the transfer effectors 118 along a shaft, wire or race confinement). Therefore, the DCM will also align approximately with the channel axis. Additionally, it would have been desirable to arrange the DCM near the channel axis, since displacing it significantly would make the housing unwieldy and unbalanced. 

Regarding claims 3 and 10-12, White discloses a device wherein the motor comprises a DC motor and the components further comprise an eccentric weight connected the motor (¶ [0044], vibrational motors of rotary design typically rotate an offset weight on a shaft);
one or more batteries (¶ [0030], batteries 90); and 
a controller for controlling electrical current directed to the motor from the one or more batteries in order to control the operation of the motor (¶ [0029], pushbutton switch 58 can be used to power on and off the vibration generator 56; ¶ [0035], power and control module 228); 
wherein the flexible tube comprises a catheter for carrying body fluids (¶ [0004], catheterization for the removal or exchange of blood or bypass circulation of blood during surgery);
wherein the flexible tube comprises a chest tube for carrying body fluids (¶ [0004], patent infusion or extracorporeal body fluids management tubes);
wherein the frequency is in the range of 50-200 Hz (¶ [0044], vibrational oscillations between 100 and 500 Hertz). 

Claims 2, 4-8, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over White; Karen (US 20140018766 A1) in view of Myers, Kenneth E. et al. (US 20020193731 A1).
Regarding claim 14, White teaches the invention substantially as claimed, as discussed for claim 1 above. White additionally discloses a battery (¶ [0030], batteries 90). 
Regarding the limitation of the motor and each of the one or more batteries being spaced from each other generally equally about the longitudinal axis both radially and circumferentially, White does not explicitly space the motor and batteries equally about the longitudinal axis. Myers discloses a portable breast pump system (¶ [0002], [0045], breast pump 10), comprising: 
a housing defining a channel having a longitudinal axis (¶ [0045], dome-shaped housing shell 12; ¶ [0052], vacuum chamber 60); 
a motor and one or more batteries (¶ [0048], the servomotor mechanism 24 is a servomotor mechanism powered by at least one power source 26, such as two AA batteries); 
wherein the motor and each of the one or more batteries are spaced from each other generally equally about the longitudinal axis both radially and circumferentially (Fig. 5, servomotor mechanism 24 and AA batteries 26 are spaced from each other generally equally about the longitudinal axis of housing shell 12). 
Myers equally distributes the weight of components in a portable system. One would be motivated to modify White by distributing the mass of various components according to Myers to prevent the device from being unwieldy or clumsy to handle. For example, a device having an unbalanced or unevenly distributed mass is not intuitive to hold, and makes the user more likely to drop it when lifting or manipulating it. White calls for several embodiments intended to operate while the user holds it with one hand (Figs. 4, 5, 7, 8).  Therefore, it would have been obvious to modify White with the evenly distributed mass of Myers in order to make the device intuitive to grasp and move. 

Regarding claim 18, White discloses a battery (¶ [0030], batteries 90).
White lacks a configuration with equally spaced lobes. Myers discloses a portable breast pump system (¶ [0002], [0045], breast pump 10), comprising:
a housing defining a longitudinal axis (¶ [0045], dome-shaped housing shell 12; ¶ [0052], vacuum chamber 60); 
a motor and one or more batteries (¶ [0048], the servomotor mechanism 24 is a servomotor mechanism powered by at least one power source 26, such as two AA batteries); 
wherein the housing has a lobed configuration comprising a lobe for receiving the motor and components associated with the motor, and a lobe for receiving each of the one or more batteries and the components associated with the one or more batteries (¶ [0048], Fig. 5, the central deck 22 includes a pump seat 28 for receiving the servomotor mechanism 24, two battery seats 32, 32' for receiving the batteries 26);
wherein the lobes are spaced from each other generally equally about the longitudinal axis both radially and circumferentially (Fig. 5, servomotor mechanism 24 and AA batteries 26 are spaced from each other generally equally about the longitudinal axis of housing shell 12).
Myers arranges components of a portable system to equally distribute their weight. This prevents the device from being unwieldy or clumsy to handle. One would be motivated to modify White with the equally spaced lobes of Myers so that a user can intuitively grasp and move the device. 

Regarding claims 2, 4-6 and 17, White discloses that the components further comprise one or more batteries (¶ [0030], batteries 90). White is silent whether the batteries and the motor are spaced about the longitudinal axis both radially and circumferentially, and also lacks a lobed configuration. Myers discloses a breast pump system (¶ [0002], [0045], breast pump 10), comprising:
a housing defining a longitudinal axis (¶ [0045], dome-shaped housing shell 12; ¶ [0052], vacuum chamber 60); 
a motor and one or more batteries (¶ [0048], the servomotor mechanism 24 … power source 26, such as two AA batteries); 
wherein the one or more batteries and the motor are spaced about the longitudinal axis both radially and circumferentially to place the device center of mass along or near the longitudinal axis of the channel (Fig. 5, servomotor mechanism 24 and AA batteries 26 are spaced from each other generally equally about the longitudinal axis of housing shell 12); 
wherein the housing has a lobed configuration comprising a plurality of lobes spaced generally equally about the longitudinal axis both radially and circumferentially (Fig. 5, servomotor mechanism 24 and AA batteries 26 are spaced from each other generally equally about the longitudinal axis of housing shell 12); 
wherein one of the lobes houses the motor and the remaining lobes house one or more batteries (Fig. 5, servomotor mechanism 24 is housed in one compartment and AA batteries 26 are housed in another compartment of housing shell 12);
wherein the components are configured such that the mass of the components housed in each lobe is about the same (¶ [0053], the servomotor mechanism 24 is designed to be lightweight (for example, 0.4 oz. making each entire pump 10 weigh only 2.4 oz. without batteries or 4.2 oz. with batteries); 
wherein the housing has a lobed configuration comprising a lobe for receiving the motor and components associated with the motor; and a lobe for receiving each of the one or more batteries and the components associated with the one or more batteries (Fig. 5, servomotor mechanism 24 is housed in one compartment and AA batteries 26 are housed in another compartment of housing shell 12);
wherein the lobes are spaced from each other generally equally about the longitudinal axis both radially and circumferentially (Fig. 5, servomotor mechanism 24 and AA batteries 26 are spaced from each other generally equally about the longitudinal axis of housing shell 12). 
Myers equally distribute the weight of components in a portable system to prevent the device from being unbalanced or unwieldy. Regarding rationale and motivation to modify White with the equally spaced or weighted lobes of Myers, see discussion of claim 14 above. 

Regarding claim 7, White discloses that the components in the housing comprise an eccentric weight connected to the motor (¶ [0044], vibrational motors of rotary design typically rotate an offset weight on a shaft); and
a controller for controlling electrical current directed to the motor from the one or more batteries in order to control the operation of the motor (¶ [0029], pushbutton switch 58; ¶ [0035], power and control module 228); 
White lacks a lobed housing, and Myers is cited for this feature as discussed for claim 14 above. 

Regarding claim 8, White is silent regarding the relative mass of the lobes. Myers discloses a device wherein the lobes are configured to receive the components, and wherein each lobe is configured to have a mass that, when combined with the mass of the components housed in the lobe, is about equal to each of the other lobes (¶ [0053], the servomotor mechanism 24 is designed to be lightweight (for example, 0.4 oz. making each entire pump 10 weigh only 2.4 oz. without batteries or 4.2 oz. with batteries).
Given this information, the weight of the batteries can be calculated as a difference between the full weight of the system, and its empty weight without batteries:
4.2 oz. weight with batteries - 2.4 oz. empty weight) / 2 batteries
= 0.9 oz. each
Compared to the mass of the total system, the motor and each of the batteries weigh a similar percentage of the total mass:
Motor mass = 0.4 oz. / 4.2 oz. with batteries = 9.5%
Battery mass = 0.9 oz. / 4.2 oz. with batteries = 21.4%
Regarding the rationale and motivation to modify White with the batteries and lobes of Myers, see discussion of claim 14 above. 

Regarding claims 15 and 20, White discloses a device wherein the frequency is in the range of 50-200 Hz (¶ [0044], vibrational oscillations between 100 and 500 Hertz).

Regarding claim 19, White discloses that the motion imparted to the housing imparts motion to the attached flexible tube, the motion being configured to produce oscillatory motion of a frequency sufficient to produce shear stresses in a fluid boundary layer adjacent an inner wall of the flexible tube (¶ [0046], entrained air and air bubbles … release and mobilize in the fluid circuit; ¶ [0049], air bubbles … are disruptively agitated from stiction or surface tension adhesion on tubing or connector surfaces).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over White; Karen (US 20140018766 A1) in view of Ebers; Manfred et al. (US 20070212265 A1).
Regarding claim 13, White is silent whether the oscillatory motion induces swirl in the fluids in the medical device. Ebers discloses an apparatus for mixing laboratory vessel contents (¶ [0001], [0002], [0020], FIG. 1, mixing apparatus 2), comprising: 
a housing defining a channel (¶ [0022], cavity 12; Fig. 1 shows that mixing apparatus 2 has a housing);
components supported in the housing and comprising a motor (¶ [0022], the drive (not illustrated) of the mixing apparatus 2); 
wherein the components are configured to be operated to impart motion to the housing and a separate device, the motion being configured to produce oscillatory motion of a frequency sufficient to concentrate shear stresses in a fluid boundary layer adjacent an inner wall of the device (¶ [0022], mixing movement which oscillates in a circular and translatory manner in a horizontal plane and thus puts a liquid in the test tube into a vortex for the purpose of mixing);
wherein the frequency is in the range of 50-200 Hz (¶ [0015], a frequency of the mixing movement in the range of more than 2000 rpm and even more than 3000 rpm results);
wherein the oscillatory motion induces swirl in the fluids in the device (¶ [0022], mixing movement which oscillates in a circular and translatory manner in a horizontal plane and thus puts a liquid in the test tube into a vortex for the purpose of mixing).
Ebers selects a frequency range for agitating or mixing fluids in a tube shaped container, and shows that a circular oscillating motion will induce a vortex in the contents of the tube. One would be motivated to modify White with the swirl motion of Ebers to more effectively remove or dislodge fluids, as called for by White (¶ [0046], [0049]). Therefore, it would have been obvious to modify White with the swirl motion of Ebers in order to disrupt fluid inside a catheter or tube. 

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over White and Myers, further in view of Ebers; Manfred et al. (US 20070212265 A1).
Regarding claims 16 and 21, White and Myers are silent whether the oscillatory motion induces swirl in the fluids in the medical device. Ebers discloses an apparatus for mixing laboratory vessel contents (¶ [0001], [0002], [0020], FIG. 1, mixing apparatus 2), comprising: 
a housing defining a channel (¶ [0022], cavity 12; Fig. 1 shows that mixing apparatus 2 has a housing);
components supported in the housing and comprising a motor (¶ [0022], the drive (not illustrated) of the mixing apparatus 2); 
wherein the components are configured to be operated to impart motion to the housing and a separate device, the motion being configured to produce oscillatory motion of a frequency sufficient to concentrate shear stresses in a fluid boundary layer adjacent an inner wall of the device (¶ [0022], mixing movement which oscillates in a circular and translatory manner in a horizontal plane and thus puts a liquid in the test tube into a vortex for the purpose of mixing);
wherein the frequency is in the range of 50-200 Hz (¶ [0015], a frequency of the mixing movement in the range of more than 2000 rpm and even more than 3000 rpm results);
wherein the oscillatory motion induces swirl in the fluids in the device (¶ [0022], mixing movement which oscillates in a circular and translatory manner in a horizontal plane and thus puts a liquid in the test tube into a vortex for the purpose of mixing).
Ebers selects a frequency range for stirring fluids in a tube shaped container, and induces a vortex that mixes the contents of the tube. Regarding rationale and motivation to modify White and Myers with the swirl motion of Ebers, see the discussion of claims 12 and 13 above. 
 
Response to Arguments
Applicant’s arguments filed 03 March 2021 regarding the rejection of claims 1-8 and 10-21 as amended, under 35 USC § 103 over Duke, Myers and Ebers, have been fully considered and are persuasive. After consideration of the amended claims, the claims are rejected on new grounds under 35 USC § 103 over White, Myers and Ebers (see above). 
Applicant’s arguments with respect to Duke have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant submits that according to Duke, the trocar device 2 uses vibration to remove fluids from the working channel 4 in the cannula 8 (remarks p. 8). Applicant reasons that Duke is directed to a trocar structure through which fluid flow is not desired and in which the mere presence of fluid is to be avoided (remarks p. 9). Examiner notes that Duke is not cited in the new grounds of rejection. White is cited in the new grounds of rejection as teaching all features of amended claim 1. White explicitly discloses a handheld device configured to induce vibrations or movement in the contents of a flexible tube, in order to dislodge bubbles in the tube (¶ [0046], entrained air and air bubbles … release and mobilize in the fluid circuit; ¶ [0049], air bubbles … are disruptively agitated from stiction or surface tension adhesion on tubing or connector surfaces). 
Applicant asserts that Duke does not disclose a housing defining a channel configured to receive and secure a section of a flexible tube such that the section of the flexible tube extends coaxially with a central longitudinal axis of the channel (remarks p. 11). Examiner notes that Myers is cited in the new grounds of rejection as teaching a channel configured to receive and secure a section of a flexible tube (Figs. 2, 4, 7, transfer effectors 60 / 118 / 258 are configured to restrain a tube).
Applicant contends that the housing and other components disclosed in Duke are clearly shown as being asymmetrical (remarks p. 12). Examiner replies that White discloses several embodiments of a handheld device, and shows that at least its batteries and motors are distributed symmetrically about a channel that receives a flexible tube (Figs. 4, 5, 7, 8). 
Applicant submits that regarding Myers, the batteries and motor are not spaced equidistantly from the longitudinal axis both radially and circumferentially (remarks p. 15). Examiner responds that Myers depicts an embodiment in Fig. 5 where a servomotor mechanism 24 and batteries 26 (¶ [0048]) are distributed triangularly around the central axis. This arrangement is substantially symmetrical, since the center of mass of each servomotor mechanism 24 and battery 26 are arranged at roughly 120 degrees around the central axis. In another embodiment, Myers shows a pair of batteries arranged in parallel on both sides of the central axis (Fig. 8B). A skilled artisan would have been able to modify White with the symmetrical arrangement Myers by spacing the batteries and motors of White around a central axis of the tube-holding channel.  
Applicant asserts that the motivating factor for motor/battery configuration is space, not the location of the device center of mass (remarks p. 16).  In response to applicant's argument that the motor and battery arrangement conserves space within the housing, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewis Balamuth et al.	US 3165299 A
Phillips; Andrew J. et al.	US 20100180914 A1
Komori, Satoru  et al.	US 20050058014 A1
Ramkhelawan; Ryan	US 20170112589 A1
Kral; Charles et al.	US 20150063056 A1
Sedore; Ronald Stephen	US 6059890 A
Bodine; Albert G.	US 4218849 A
Griffiths Terrence et al.	GB 969801 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781